Citation Nr: 1341769	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2012, the Veteran and his spouse testified at a Travel Board hearing in front of the undersigned Veterans Law Judge. The Veteran also testified at a formal hearing in front of a decision review officer at the Huntington RO in April 2011.  The transcripts of these hearings have been reviewed and are associated with the claims file.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed in the Kingdom of Thailand from February 1972 to February 1973.

2.  The competent evidence of record establishes a current diagnosis of diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim on appeal, because the claim is granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App 465 (1994).  Lay evidence must be considered and may be sufficient in and of itself.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315   (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis").  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service connected if they become manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2013).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran contends that he developed diabetes mellitus as a result of herbicide exposure while serving as a personnel specialist in Nakhon Phanom, Thailand.  Diabetes mellitus is a presumptive disease.  38 C.F.R. § 3.309(e).  The medical evidence of record indicates that the Veteran was diagnosed with diabetes mellitus in June 2006.  Therefore, the only remaining question in determining whether the Veteran is entitled to presumptive service connection for diabetes mellitus due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.

The Board finds that the preponderance of the evidence indicates that the Veteran was exposed to herbicides during service.  The Veteran's DD-214 and service personnel records show that he served in Nakhon Phanom, Thailand, from February 1972 to February 1973.  Although the Veteran's MOS (personnel specialist) is not obviously consistent with exposure to the base perimeter, he asserts that he was, in fact, exposed to the base perimeter.  At his hearings, the Veteran confirmed that he never set foot in Vietnam, but he claimed that he served as a special police augmentee on several occasions.  As part of these duties, he served on the ground at the perimeter and walked across areas of dead foliage.  Additionally, he claimed that he served as a guard alongside security dog handlers.   The Board finds that the Veteran's assertions are both competent and credible.  

Moreover, the Veteran submitted a statement from his doctor dated July 2012.  His doctor wrote that he believed the Veteran's exposure to Agent Orange contributed to his development of diabetes mellitus, type II, and that the Veteran had no family history of diabetes.  

Although the Veteran's MOS is not necessarily consistent with perimeter contact, he has testified that he had contact with the perimeter on many occasions.  Therefore, as there is no evidence contradicting the Veteran's claims of perimeter contact, the Board finds that the Veteran is credible when describing his activities along the perimeter of his base in Nakhon Phanom.  Thus, the Board concedes that he was exposed to herbicides.

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his diabetes mellitus, type II, can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


